Title: From Thomas Jefferson to Thomas Mann Randolph, 25 July 1790
From: Jefferson, Thomas
To: Randolph, Thomas Mann



Dear Sir
New York July 25. 1790.

It is not till now that I begin to relinquish the hope you had given me of visiting New York this summer. Besides the pleasure on which I had counted, of seeing you here, I had proposed to see whether we could not arrange together a matter which our children have at heart. I find it is the strong wish of both to settle in Albemarle. They both consider Varina as too unhealthy, a consideration too important, nor to overbear every other. Besides I have always believed it better to be settled on a small farm, just sufficient to furnish the table, and to leave one’s principal plantations free to  pursue the single object of cropping without interruption. You expressed a disposition to sell to Colo. Harvie a part of your Edgehill lands, 600. acres I believe, at 30/ the acre. It is of less consequence to him, than to your son, to be the purchaser. Suppose then you let your son have this, or even a smaller quantity on the same terms proposed by Colo. Harvie. It will suffice as a farm to furnish his table with every necessary and himself with occupation and amusement. I should propose to him in that case to make use of the house at Monticello, which would relieve him from the necessity of building and furnishing a house for some years, and enable him to abandon the profits of Varina to the paying you for the farm in Albemarle; and perhaps he could not effect this sooner than by leaving that in your hands awhile. To these means of making the paiment to you, I will add any assistance in my power, which shall be arranged between us on my return to Virginia this autumn; and my wishes to arrange this settlement for him are so strong as to engage me to every thing necessary to render it agreeable and convenient to you.—In the short conversation I had with you the morning I left Richmond you mentioned that you meant to have your daughters portions raised by the sale of the Edgehill lands, and that to add these to what you had given, and destined to give him, would be injustice to your other children. I will never, on any consideration, wish an injustice to them, even in his favor. But if it be possible to save for him so valuable and convenient a tract of land, he paying the daughters portions, I think it desireable for all parties. And this I think can be arranged among us on my return, without deranging any view you have as to those lands. I think that Mr. Randolph, occupying the house and appendages at Monticello, furnishing his table &c. from the farm I have proposed he should purchase from you immediately, and his other expences from his plantation at Poplar Forest, would be so much at his ease, that he could appropriate all the profits of Varina to the accomplishment of our wishes respecting Edgehill. Think of this, my dear Sir, and write me a line on the subject. If it leaves Richmond before the 12th. of August it will surely find me here. I do not know but that I may set out to Virginia the latter part of that month, but pretty certainly by the beginning of September. I wish it may be possible for you to come and spend a few days with us at Monticello. It will compleat a circle which will fill up the measure of my happiness.—We are still uncertain here whether the war between Spain and England will take place. It seems rather probable. France will  certainly take part in it. This will ensure great prices for wheat many years. I believe the assumption will take place in the form in which you now see it in the public papers. It has been so shaped, principally to quiet Massachusets and S. Carolina the two states most in need of it, and Virginia the most opposed to it on account of the great progress she has made in paying her debt. The sum assumed for her will pay all her remaining debt, and it is exactly the quota she will have to contribute of the whole sum assumed. So that she will neither gain nor lose. Present my best esteem to your family and believe me to be with the most sincere attachment, my Dear Sir Your affectionate friend & humble servt.,

Th: Jefferson

